DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 01/10/22.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claims 1-18 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 11/09/21 is overcome by the Applicant’s amendments.

4.	The rejection of Claims 1-18 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 11/09/21 is overcome by the Applicant’s amendments.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-10, 12-16, and 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lin et al. (US 2019/0036055 A1).
	Regarding Claims 1-6, 8-10, 12-16, and 18, Lin et al. discloses an organic electroluminescent (EL) device (organic light-emitting device) comprising the following layers:  substrate (110), anode (115), hole-injecting layer (120), hole-transporting layer (125), electron-blocking layer (130), light-emitting layer (135), hole-blocking layer (140), electron-transporting layer (145), electron-injecting layer (150), and cathode (160) (Fig. 1; [0041]); the hole-injecting and/or transporting layer comprises amines ([0139]).  Lin et al. discloses that the light-emitting layer comprises electron-transporting and hole-transporting host materials ([0002], [0083], [0087]).  An embodiment is disclosed wherein the host material comprises Compound 3 (hole transport host) and Compound 2 (electron transport host) (and Compound 4 (also a hole transport host)) which is doped with Emitter 2 (dopant), the structures of which are shown below (Device 2c or 2d, page 31):

    PNG
    media_image1.png
    499
    385
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    388
    395
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    257
    395
    media_image3.png
    Greyscale

(pages 26-27).  The HOMO and LUMO of Compound 2 (electron transport host) = -5.7 and -2.47 eV, respectively; the HOMO and LUMO of Compound 3 (hole transport host) = -5.73 and -2.12 eV, respectively; the HOMO, LUMO, and T1 of Emitter 2 (dopant) = -5.37, -2.18, and 2.76 eV, respectively (Table 1, page 27).  This would result in LUMO(dopant) - LUMO(host-E) = (-2.18) - (-2.47) eV = 0.29 eV; LUMO(host-E) - HOMO(host-H) = -2.47 - (-5.73) eV =  3.26 eV; LUMO(dopant) - LUMO(host-E) = -2.18 - (-2.47) eV = 0.29 eV; LUMO(host-E) - HOMO(host-H) - T1(dopant) = -2.47 - (-5.73) - 2.76 eV = 0.50 eV; Egap (dopant) = -2.18 - (-5.37) eV = 3.19 eV.

	Regarding Claim 7, notice that the HOMO and LUMO of Compound 4 (hole transport host) = -5.38 and -1.84 eV, respectively (Table 1, page 27) such that the recited conditions are satisfied.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2019/0036055 A1).
	Lin et al. discloses the organic electroluminescent (EL) device (organic light-emitting device) of Claim 1 as shown above in the 35 U.S.C. 102(a)(1) and 102(a)(2) rejection.  The HOMO, LUMO, and T1 of Emitter 2 (dopant) = -5.37, -2.18, and 2.76 eV, respectively (Table 1, page 27).  Lin et al. discloses that the light-emitting layer comprises first and second host materials in combination with (phosphorescent metal complex) emitter (dopant material; the absolute value of the difference between the LUMO of the emitter and the HOMO of the first host = ΔE3, with a ≤ ΔE3 - EET ≤ b (where a ≥ 0.05 eV, b ≤ 0.60 eV, and EET = triplet energy of the emitter) ([0017]).  The emitter is a phosphorescent blue emitter of various forms which can be modulated via selection of specific ligands ([0090]-[0095]).  However, Lin et al. does not explicitly disclose an embodiment that fully reads on the condition as recited by the Applicant, particularly in regards to the LUMO(dopant) limitation.  Nevertheless, it is the position of the Office that one of ordinary skill in the art can easily and predictably select the appropriate emitter (dopant) to satisfy the recited condition.  The motivation is provided by the fact it has been long established that “where the general conditions of a claim are disclosed in the prior art, it is not invention to discover the optimum or workable ranges by routine experimentation” In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955) (see also MPEP 2144.05).  Lin et al. clearly teaches variability in the energy of the LUMO of the emitter as expressed in the inequality (and ranges of limits a and b); the nature of the ligands can be selectively chosen (such that the energy of the emitter is modulated), thus rendering the production during the normal course of experimentation predictable with a reasonable expectation of success.

Allowable Subject Matter
10.	Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The closest prior art is provided by Lin et al. (US 2019/0036055 A1), which discloses an organic electroluminescent (EL) device (organic light-emitting device) comprising the following layers:  substrate (110), anode (115), hole-injecting layer (120), hole-transporting layer (125), electron-blocking layer (130), light-emitting layer (135), hole-blocking layer (140), electron-transporting layer (145), electron-injecting layer (150), and cathode (160) (Fig. 1; [0041]); the hole-injecting and/or transporting layer comprises amines ([0139]).  Lin et al. discloses that the light-emitting layer comprises electron-transporting and hole-transporting host materials ([0002], [0083], [0087]).  An embodiment is disclosed wherein the host material comprises Compounds 2 and 3 (and Compound 4 which is doped with Emitter 2, the structures of which are shown below (Device 2c or 2d, page 31):

    PNG
    media_image1.png
    499
    385
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    388
    395
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    257
    395
    media_image3.png
    Greyscale

(pages 26-27).  However, it is the position of the Office that neither Lin et al. singly nor in combination with any other prior art provides sufficient motivation to produce the device as recited by the Applicant, particularly in regards to the specific nature of the host materials that must be present.

Response to Arguments
11.	Applicant’s arguments on page 8 with respect to deficiencies in the previous cited rejections have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786